Beck, P. J.
1. Under the facts of the case, the court did not err in giving to the jury the instructions excepted to in the first and second grounds of the amendment to the motion for a new trial. They state correct principles of law and were authorized by the evidence in the case.
2. The additional instructions given to the jury at their request were not erroneous.
3 The evidence in the case was sufficient to authorize a verdict of guilty.

Judgment affirmed,.


All the Justices concur, except Bussell, O. J., and Gilbert, J., who dissent.

E. 8. Taylor, John D. Taylor Jr., and Q. D. Rivers, for plaintiff in error.
George M. Napier, attorney-general, M. Neil Andrews, solicitor-general, T. R. Gress, assistant attorney-general, and Dean Owens, contra.